Citation Nr: 0403043	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether H.R.W. is entitled to recognition as the veteran's 
dependent spouse for Department of Veterans Affairs (VA) 
benefit purposes.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1988.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in April 2002 that denied the veteran's 
claim of entitlement to additional benefits for H.R.W. as his 
dependent spouse.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  H.R.W. was married to D.C. on October [redacted], 1991.

2.  A Marriage Contract indicates that the veteran and H.R.W. 
were married in October 2000.

3.  The probative evidence of record does not show that 
H.R.W.'s prior marriage to D.C. was legally terminated at the 
time of her October 2000 marriage to the veteran.

4.  The October 2000 marriage is not valid under the law of 
the Republic of the Philippines, the place where the veteran 
and H.R.W. resided at the time of marriage.

5.  The veteran had knowledge of the legal impediment prior 
to entering into marriage with the L.C.


CONCLUSION OF LAW

H.R.W. may not be recognized as the veteran's dependent 
spouse for VA benefit purposes.  38 U.S.C.A. §§ 101, 103 
(West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a Declaration of Status of Dependents in 
January 2001.  He reported that he had been married three 
times, the first two marriages ending in divorce, and the 
last ended by the death of his wife M.H. in October 1994.  
The veteran subsequently provided documentary evidence of 
these events.  The veteran also noted that he had married 
H.R.W. on October [redacted], 2000.  He reported that H.R.W. had 
previously married D.C. on October [redacted], 1991.  This marriage 
was reported to have been terminated by annulment on 
September [redacted], 2000.  

In September 2001, following the submittal of documents 
supporting the veteran's marital status, the RO requested 
that the veteran submit a copy of the annulment decree 
dissolving H.R.W.'s prior marriage to D.C.  This request was 
repeated in January 2002, and the veteran submitted several 
certifications from the Office of the City Civil Registrar.  
The first noted the marriage between D.C. and H.D.R. 
(H.R.W.'s maiden name) on October [redacted], 1991.  It was noted 
that the spouse (husband) had been declared presumptively 
dead pursuant to a Resolution to Sp. Proc. No. [redacted], dated 
September [redacted], 2000, issued by Judge O.T.P. of RTC Third 
Judicial Region, Branch 60, Angeles City.  The second noted 
that a Declaration of Presumptive Death had been issued on 
September [redacted], 2000, for the subject D.C.  The petitioner was 
noted to be H.R.W.

Later in January 2002, the veteran submitted a copy of the 
Resolution in the case for the declaration of presumptive 
death of D.C.  The evidence was summarized as follows:  After 
two months, D.C., who was a member of the U.S. Air Force, was 
assigned to Okinawa, Japan.  While in Japan, D.C. called her 
twice.  After six months, her husband informed her that he 
would go to California, U.S.A. to attend to his best friend's 
wedding and for medical treatment.  After this, she had not 
heard from her husband.  The last time she had communicated 
with D.C. was in 1994 when he informed her he was still in 
California.  H.R.W. had sought the help of the International 
Red Cross and American Legion Post #10.  H.R.W. had sent 
letters to D.C. and to his grandparents in the U.S., but 
there had been no response to her letters.  Her husband had 
been missing for eight (8) years and she believed her husband 
was dead.  There had been no children from the marriage and 
they did not acquire any property.

The Philippine court noted that H.R.W. had duly established 
her claim.  It noted that under the New Family Code, a spouse 
may be considered and declared "absent" if he had been 
absent for four (4) consecutive years and the spouse had a 
well-founded belief that the absent spouse was already dead.  
The judge found that despite the efforts made to look for and 
determine the present whereabouts of her husband, he 
continued to be missing and had not communicated either with 
her or her parents and relatives.   She found that despite 
all that had been done to locate him, no one had come out to 
provide any information that D.C. was still alive.  D.C. was 
declared an absent spouse for all legal intents and purposes.

In February 2002, the RO requested the veteran provide 
evidence of searches conducted by or on behalf of the 
relative to locate D.C.; a certified copy of the court decree 
declaring D.C. dead; all available evidence of facts upon 
which the court had made the decision; and a completed VA 
Form 21-1775, Statement of Disappearance.  

In April 2002, the veteran replied that he was not arguing 
that D.C. was in fact dead, just that a Philippine Court had 
determined that D.C. was dead thus allowing his wife to 
remarry.  He noted that if the VA were challenging the basis 
of the Philippine Court decree, he wished to be informed of 
the basis.

In April 2002, the RO again requested the supporting 
evidence, and denied the veteran's claim for dependency 
benefits because the evidence had not been submitted.  He was 
informed that any evidence received prior to February 2003 
would result in the RO continuing to process the present 
claim, evidence received after that date would be a new 
claim.

In the December 2002 Statement of the Case (SOC) provided to 
the veteran, the RO noted that because the U.S. government 
was not a party to the proceedings in the Regional Trial 
Court of Angeles City that declared D.C. to be an absent 
spouse it was not bound by the decision of that court.  The 
RO noted that, under Philippine law, the presumption of death 
after four (4) years of unexplained absence required a 
showing that the individual had been absent without 
explanation from his last known address of residence.   The 
RO found that the lack of communication is not a basis for 
presuming death.

Duty to Notify and Assist

The Board finds that the VA has notified the veteran of any 
information and evidence needed to substantiate and complete 
this claim.  See 38 U.S.C.A §§ 5102 and 5103 (West 2002).  
The veteran has been notified during the history of this case 
before the VA regarding the evidence needed to substantiate 
and complete this claim.  Therefore, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussion in 
the VA decisions, development letters, and SOC as outlined 
above complies with VA's notification requirements under the 
VCAA.  The veteran was apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that there is no dispute as to the facts 
in this matter, beyond a disagreement as to the application 
of the law to those facts.  As such, no further evidentiary 
development is necessary.  Accordingly, the Board will 
proceed with the adjudication of the veteran's case.  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply); Valiao v. Principi, 17 Vet. App. 229 (2003)(facts 
averred by claimant cannot conceivably result in grant of 
benefits the case should not be remanded for development that 
could not possibly change outcome of decision).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.
 
Applicable Law

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j), 3.50(a)(c) (2000).

The legal existence of a marriage for VA purposes is governed 
by "the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued."  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2003); 
see also Badua v. Brown, 5 Vet. App. 472, 474 (1993).  
Because the veteran and H.R.W. resided in the Philippines at 
the time of their purported marriage in October 2000, 
Philippine law must be considered in determining whether 
their marriage was valid.  See Brillo v. Brown, 7 Vet. App. 
102, 105 (1994).  The Board also notes that H.R.W. and D.C. 
were married under the laws of the Philippines at the time of 
their marriage in October 1991.

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Badua v. Brown, 5 Vet. App. 472 (1993); 
Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  Under 
Article 41 of the New Family Code of the Philippines, the 
time for presumption of death to arise has been shortened to 
four years, and the spouse present must have a well-founded 
belief that the absent spouse was already dead.  See Republic 
of the Philippines v. Nolasco, 1993 Philippine S. Ct. Lexis 
5633 (1993).

The presumption of death provision set out in 38 U.S.C.A. 
§ 108 (West 2002) provides:

(a) No State law providing for 
presumption of death shall be applicable 
to claims for benefits under laws 
administered by the Secretary.

(b) If evidence satisfactory to the 
Secretary is submitted establishing the 
continued and unexplained absence of any 
individual from that individual's home 
and family for seven or more years, and 
establishing that after diligent search 
no evidence of that individual's 
existence after the date of disappearance 
has been found or received, the death of 
such individual as of the date of the 
expiration of such period shall be 
considered as sufficiently proved.

Under 38 C.F.R. § 3.205(a), the existence of a marriage may 
be established by a copy of the public record of marriage, 
certified or attested, or by an abstract of the public 
record, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages by either party if shown on the official record, 
issued by the officer having custody of the record or one 
authorized to act for such officer bearing the seal of such 
officer, or otherwise properly identified, or a certified 
copy of the church record of marriage.

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) Authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.

Article 4 of the New Family Code of the Philippines provides 
that the absence of any of the essential or formal requisites 
shall render the marriage void ab initio, except as stated in 
Article 35 (2).

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.

As noted above, the evidence shows that the veteran and 
H.R.W. were married in October 2000.  The veteran's new 
spouse, H.R.W. was previously married in October 1991 and 
last heard from her first husband, D.C., in 1994, at which 
time he was known to be living in California.  There is no 
allegation in the record that H.R.W. had any belief that D.C. 
was dead or dying at that time.  In September 2000, a 
Philippine court found that D.C. was "absent" and that 
H.R.W. was free to remarry.  

The Board finds that H.R.W. knew D.C.'s whereabouts until at 
least 1994.

Even assuming, that D.C. was "absent" from the time of 
H.R.W.'s last communication with him in 1994 until the 
September 2000 Philippine court decision, more than four 
years later, the law requires a "well-founded belief" that 
he was dead.  There is no such evidence in this case.  The 
record simply shows that the couple decided not to live 
together in 1991 and discontinued communications with each 
other in 1994.  While H.R.W. obtained an order presuming him 
absent in September 2000, the decision was predicated on 
H.R.W.'s false testimony that D.C. had been missing for eight 
years and that her efforts to locate him were futile.  As 
noted above, D.C. had not been missing for eight years and 
she knew his whereabouts rather than having a "well-founded 
belief" that he was dead.  Therefore, the Board finds that 
D.C. could not properly be presumed to be dead in September 
2000 under Philippine law.

In any event, even if the Board were to hold that, under 
Philippine law, the veteran was now legally married to his 
fourth spouse, as indicated by the Court in the case of 
Brillo, 7 Vet. App. at 104-5, in addition to the presumption 
of death under Philippine law, there is a presumption of 
death under VA law.  Before an individual may be presumed 
dead under VA law for the purposes of VA benefits, a diligent 
search must be made to determine the individual's existence.  
38 U.S.C.A. § 108 (West 2002).  The Court in Brillo declined 
to resolve the question of which presumption should be 
applied when determining the validity of a second marriage.  
However, the Board interprets the Court's holding in Brillo 
to mean that in an appropriate case, the Board may decline to 
apply the presumption of death under Philippine law due to 
the lack of evidence of a diligent search to determine the 
individual's existence mandated in the law governing VA 
benefits.

The Board finds that this is an appropriate case for 
application of 38 U.S.C.A. § 108 and its diligent search 
requirement.  At the outset, the Board notes that the H.R.W. 
and D.C. stopped communicating in 1994, less than seven years 
before the October 2000 marriage to the veteran.  Although 
H.R.W. and D.C. have ultimately separated for seven years, 
his absence has never been "unexplained."  D.C. moved to 
Japan, then returned to the United States and was last in 
California.  She and the veteran simply decided to separate 
and discontinue communications.

Again, even assuming, arguendo, that an unexplained 
disappearance was demonstrated, the record is still totally 
lacking in a diligent search on the part of H.R.W. at any 
point prior to October 2000.  The record must reflect some 
effort to ascertain the whereabouts of the alleged 
"missing" spouse.  Mere avoidance is not enough to negate 
the need for dissolution of the prior marriage before another 
valid marriage may be contracted.  While the evidence shows 
H.R.W. attempted to find the veteran through the 
International Red Cross, an American Legion Post, and 
unanswered correspondence with D.C.'s grandparents, the Board 
finds that this does not constitute a diligent search within 
the meaning of 38 U.S.C.A. § 108 (West 2002).  Even if it 
were diligent, the seven years necessary under § 108 would 
not have run until 2001, after the veteran's marriage to 
H.R.W.  Therefore, the Board concludes that D.C. could not be 
presumed to be dead in October 2000 under 38 U.S.C.A. § 108.  
Consequently, the veteran's marriage to H.R.W. is not valid 
in accordance with the applicable statute.

Based on the foregoing, the Board has determined that the 
criteria for recognition of H.R.W. as the veteran's dependent 
spouse for VA benefit purposes have not been met.  
Dedicatoria, 8 Vet. App. at 445.  The law is dispositive of 
the issue in this case, and the veteran's claim cannot be 
granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition of H.R.W. as the veteran's 
dependent spouse for VA benefit purposes is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



